Citation Nr: 0533531	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969 and from December 1974 to November 1985, after 
which he was temporarily retired (on the Temporary Disability 
Retired List) until November 1990, when he was permanently 
retired.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Manila, 
Philippines, Department of Veterans' Affairs (VA) Regional 
Office (RO), which granted service connection for the 
residuals of a left ankle sprain, which was assigned a 
noncompensable evaluation.  In September 1996, the RO issued 
a rating action which increased the left ankle disability 
evaluation to 10 percent, effective January 17, 1996.

In July 2003, the Board remanded this issue to the RO for 
further development.  Another remand was issued by the Board 
in March 2005, so that the veteran could be provided with 
notification of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Following such notice, the 
claim was readjudicated in the July 2005 Supplemental 
statement of the case (SSOC).  The claim is again before the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's left ankle sprain residuals are manifested by 
complaints of pain on walking or prolonged standing; with no 
deformity, giving way, swelling, weakness, dislocation or 
subluxation, locking, effusion, inflammation, instability, or 
evidence of abnormal weight bearing.  



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
left ankle sprain residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes (DCs) 5270, 5271, 5272, 5273, 
5274 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for the residuals of a 
left ankle sprain in January 1996.  A rating action was 
issued in April 1996 that granted service connection for the 
left ankle sprain residuals, assigned a noncompensable 
evaluation.  In September 1996 a rating action was issued 
which increased the evaluation to 10 percent.  After that 
rating action was issued the veteran was provided with a 
Statement of the case (SOC), which included the provisions of 
38 C.F.R. § 3.159, providing notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  This also informed him of the 
"fourth element;" that is, that he could submit any 
evidence relevant to his claim.  Following a remand by the 
Board, the veteran was provided with a VCAA notification 
letter in May 2005.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He was 
asked in May 2005 to provide information about his left ankle 
sprain residuals.  He never responded to this request.  The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was also afforded a VA examination.  Therefore, 
it is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's left ankle sprain residuals are rated as 10 
percent disabling under 38 C.F.R. part 4, DC 5271 (2005) for 
moderate limitation of motion.  A 20 percent evaluation 
requires marked limitation of motion.  

In order to warrant a 20 percent evaluation under 38 C.F.R. 
Part 4, DC 5270, there must be ankylosis in plantar flexion 
of less than 30 degrees.  A 20 percent evaluation pursuant to 
DC 5272 requires ankylosis of the subastragalar or tarsal 
joints, in poor weight bearing position.  Malunion of the os 
calcis or astragalus with marked deformity or an 
astragalectomy warrant a 20 percent disability evaluation.  
38 C.F.R. Part 4, DCs 5273, 5274.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The relevant evidence of record included the report of a VA 
examination conducted in January 1996.  He complained of pain 
in the left ankle.  There was no limitation of motion, 
although there was tenderness on dorsiflexion and plantar 
flexion.  There was no swelling, deformity, angulation, false 
motion, or intra-articular involvement.  The diagnosis was 
hypertrophic arthritis of the left ankle, with partial 
talocalcaneal ankylosis.  A June 1996 VA examination noted 
positive pain in the left ankle on dorsiflexion.  There was 
no limitation of motion.  He was diagnosed with hypertrophic 
arthritis of the left ankle.

A VA outpatient treatment record from February 2004 noted 
slight tenderness of the left ankle.  In November 2004, he 
stated that he had left ankle pain and swelling during 
prolonged walking, which he said was relieved with the use of 
an ankle support.  The diagnosis was history of left ankle 
sprain.

The veteran was afforded another VA examination in May 2004.  
He was able to do all activities of daily living, as well as 
moderately to slightly strenuous physical activities, 
although there was pain on prolonged standing and brisk 
walking, which was bearable.  He stated that pain had a major 
impact on his functioning.  There was no swelling, edema, 
effusion, instability, redness or tenderness, guarded 
movement, or abnormal movement.  He displayed a normal gait.  
Dorsiflexion was from 0 to 20 degrees and plantar flexion was 
from 0 to 45 degrees.  He had pain beyond 15 degrees of 
dorsiflexion and beyond 40 degrees of plantar flexion.  This 
pain was described as slight.  The diagnosis was residuals of 
a left ankle sprain.

VA again examined the veteran in June 2005.  No assistive 
devices were needed to aid in walking.  There were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  He stated that he had pain after 30 
minutes of walking.  There was no deformity, no give way, and 
no instability.  There was also no evidence of weakness, no 
dislocation or subluxation, and no indication of locking or 
effusion.  He stated that he did have pain and stiffness.  He 
denied any flare-ups.  There was no inflammation, and no 
evidence of abnormal weight bearing.  

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the residuals of left 
ankle sprain is not warranted.  Initially, we note that a 20 
percent evaluation under DC 5271 is not supported by the 
evidence of record.  His range of motion showed dorsiflexion 
from 0 to 20 degrees and plantar flexion of 0 to 45 degrees.  
According to 38 C.F.R. § 4.71a, Plate II, normal range of 
motion is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  Clearly, the veteran's range 
of motion is not marked in nature, and therefore a 20 percent 
disability evaluation under DC 5271 is not warranted.  The 
objective evidence does not demonstrate that the veteran has 
ankylosis in plantar flexion of less than 30 degrees, nor is 
there any suggestion that he had ankylosis of the 
subastragalar or tarsal joints in a poor weight bearing 
position.  There is no indication that he has any ankylosis 
of any joint in the left ankle.  There is also no evidence of 
malunion of the os calcis or astragalus with marked 
deformity, and he has not undergone an astragalectomy.  
Furthermore, there is no evidence of ankle weakness, 
instability, swelling, edema, effusion, redness, or 
tenderness.

The May 2004 and June 2005 VA examinations found no evidence 
of flare-ups, abnormal weight bearing, guarded movement, or 
abnormal movement.  The veteran did have complaints of pain 
in the ankle after approximately 30 minutes of walking or on 
prolonged standing, which was described as slight during the 
May 2004 VA examination; however, the Board finds that these 
complaints of pain are adequately compensated by the 10 
percent evaluation currently assigned.  Finally, there is no 
X-ray evidence of arthritis upon which to base an evaluation 
under 38 C.F.R. Part 4, DCs 5003 and 5010 (2005).

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  There have been no allegations in that regard, 
and the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected left ankle sprain 
residuals.


ORDER

Entitlement to an increased evaluation for the residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


